Citation Nr: 0124072	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $12,474 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1945.  The appellant is the surviving spouse of the veteran, 
who began receiving VA death pension benefits in January 
1972.

This appeal arose from a September 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in Louisville, Kentucky, which denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits on the basis that the 
appellant did not submit a timely request for waiver of the 
overpayments.  In May 2000, the Board remanded the matter to 
obtain additional development.  After completing the 
requested development, the appellant's claim continued to be 
denied by the RO and the case has been returned for appellate 
review.


FINDINGS OF FACT

1.  The appellant was notified in September 1997 of 
overpayment of death pension benefits.

2.  A request for waiver of recovery of the indebtedness was 
received in August 1998, more than 180 days after the notice 
of the indebtedness.


CONCLUSION OF LAW

The requirements for a waiver of overpayment of death pension 
benefits in the amount of $12,474 have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001).  Among other things, 
this law redefines the obligations of the VA with respect to 
the duty to assist.  The VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Although in Holliday v. Principi, 14 Vet. App. 280, the 
United States Court of Appeals for Veterans Claims (Court) 
held that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, in Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001) it held 
that the VCAA does not affect matters on appeal when the 
question, such as in this case, is one limited to statutory 
interpretation.  Id.

The Board notes that the appellant has not argued a duty-to-
assist issue associated with the VCAA.  Neither has she 
asserted that the notification responsibilities codified by 
the VCAA apply to her case, or that additional notice would 
have resulted in any new evidence for her claim.  Here, the 
appellant has been fully notified and apprised of the type of 
evidence required to substantiate her claim.  Additionally, 
review of the factual development in this case indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

In this case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Thus, it would not be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The question presented is whether the appellant filed a 
timely request for a waiver of recovery of overpayment of VA 
death pension benefits.  An application for a request for 
waiver of an indebtedness shall only be considered:  (1) if 
it is made within 2 years following the date of a notice of 
indebtedness issued on or before March 31, 1983, by the VA to 
the debtor, or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  See 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(b)(2) (2001).  

It is noted that notification to the payee should include a 
statement of the right of the payee to submit an application 
for a waiver and a description of the procedures for 
submitting the application.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. § 3.103(b).

The 180 day period may be extended if the individual 
requesting a waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b); see also 38 U.S.C.A. § 5302(a).

After reviewing the procedural development presented in this 
case and documentation contained within the record, the Board 
finds that the appellant's August 1998 request for waiver of 
overpayment was not timely submitted.  While the appellant 
avers that she does not remember receiving notice of the VA 
death pension overpayment, the record establishes that the VA 
properly discharged its duties.  Thus, in the absence of 
clear evidence to the contrary, it is presumed that the 
appellant received adequate notice of the amount of her 
overpayment with notice of the applicable time limit within 
which to submit a request for a waiver.  See generally Ashley 
v. Derwinski, 2 Vet. App. 307 (1992).

In this case, the appellant has presented no evidence to 
demonstrate error by either VA or postal authorities, or 
that, due to circumstances beyond her control, she did not 
receive notice or there was delay in receipt of such notice.  
See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  Rather, a 
November 2000 certification of first demand letter from the 
Debt Management Center, a copy of the demand form letter, and 
a Centralized Accounts Receivable Online System screen 
printout substantiate the contrary.  This evidence 
establishes that on September 13, 1997, the RO mailed to the 
appellant a first demand letter, informing her of an 
overpayment of death pension benefits, along with a Notice of 
Rights form, apprising her of the right to request a waiver 
and that that right only lasted for 180 days.  The letter was 
not returned as undeliverable due to an incorrect address.  
Despite the foregoing, the RO received the appellant's 
request for waiver of recovery of the overpayment in August 
1998, more than 180 days after notice of the indebtedness. 

As the Board is bound by the controlling statute governing 
timeliness of request for waiver of overpayment, the Board 
finds that the evidence is not in dispute and the appellant's 
claim is without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal is denied.





ORDER

A request for waiver of recovery of an overpayment of death 
pension benefits in the amount of $12,474 was not timely 
filed, and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

